TYSON, Judge.
Tommy Ray Fairbanks was indicted for trafficking in cannabis in violation of § 20-2-80, Code of Alabama 1975. The appellant entered a plea of guilty and the trial judge sentenced him to three years’ imprisonment in the penitentiary and fined him $25,000.
I
The sole issue which the appellant raises on appeal is that the sentencing scheme in §.20-2-80 and § 20-2-81, Code of Alabama 1975 violates the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution. We do not agree with this appellant since this issue has previously been decided adversely to the appellant by this court in Williams v. State, 420 So.2d 91 (Ala.Cr.App.1982); Dickerson v. State, 414 So.2d 998 (Ala.Cr.App.1982); and Wheatt v. State, 410 So.2d 479 (Ala.Cr. App.1982).
For the reasons stated, this cause is hereby affirmed.
AFFIRMED.
All the Judges concur.